Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 05/11/2021 has been entered. Claims 1-2 and 4-20 remain pending in the application.
Claim Objections
Claim 12 is objected to because of the following informalities:  

Regarding claim 12, applicant discloses the language of “multiplexing output an output of a driving circuit”, however should read “multiplexing an output of a driving circuit”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Document Id: US 4542653 A) in view of Deitrich (Document Id: US 5520186 A)

Regarding claim 1, Liu teaches a plurality of transducer elements forming a transducer array (10), each of the plurality of transducer elements configured to transmit a waveform. (Col.2, lines 28-30) 

Further regarding claim 1, Liu teaches a driving circuit configured to drive the transducer array. (Fig.4, 400, 408)

Further regarding claim 1, Liu teaches a configurable transmitting beamformer (402) configured to generate pulse signals and drives the transducer array (408). (Col.6, lines 13- 14, Fig.4, 402, 408)

Further regarding claim 1, Liu teaches a plurality of delay elements (16) enabling communication between a circuit and the transducer array (10), each of the plurality of 

Further regarding claim 1, Liu teaches wherein the number of periods applied to each respective delay element of the plurality of delay elements controls a steering angle of the waveform transmitted by each of the plurality of transducer elements. (Col.4, lines 21-29)(Meaning that all delay elements together identify the period which is directly correlated to the slope which corresponds to the direction angle)

Further regarding claim 1, Liu teaches the invention as claimed but does not explicitly teach a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit.
Deitrich, in the same field of endeavor teaches a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit. (Fig.3, Col.3, lines 60-61) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu to incorporate a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit as taught by Deitrich in order to prevent multiple elements from connecting to the same system channel.

Regarding claim 11, Liu teaches wherein the plurality of delay elements controls delay intervals between adjacent transducer elements of the plurality of transducer elements forming the transducer array. (Fig.1, 10, 16, 50, Col.2, lines 28-37)

Regarding claim 12, Liu teaches generating a pulse signal by a plurality of transmitting beamformers. (Fig.1, 50, Fig.4, Col.6, lines 15-19)

Further regarding claim 12, Liu teaches linearly delaying the generated pulse signal to a corresponding one of a plurality of transducer elements forming a transducer array based on a period by a plurality of delay elements of the plurality of transmitting beamformers. (Fig.1, 10, 16, 18, Col.4, lines 10-29)

Further regarding claim 12, Liu teaches transmitting planar ultrasonic waves into a target region at an angle relative to the plurality of transducer elements forming a transducer array. (Col.4, lines 21-29)

Further regarding claim 12, Liu teaches controlling the angle of the planar ultrasonic waves transmitted by each of the plurality of transducer elements based on the period. (Col.4, lines 21-29)

Further regarding claim 12, Liu teaches the invention as claimed but does not explicitly teach multiplexing output an output of a driving circuit of a plurality of driving circuits to a transducer aperture with a number of transducers more than a number of channels in the driving circuit.
Deitrich, in the same field of endeavor teaches multiplexing output an output of a driving circuit of a plurality of driving circuits to a transducer aperture with a number of transducers more than a number of channels in the driving circuit. (Fig.3, Col.3, lines 60-61) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu to incorporate multiplexing output an output of a driving 

Regarding claim 13, Liu teaches wherein the angle of the planar ultrasonic waves is controlled based on a number of delay elements in each transmitting beamformer. (Col.4, lines 10-29) 

Regarding claim 17, Liu teaches further comprising controlling delay intervals between adjacent transducer elements of the plurality of transducer elements forming the transducer array (10) by the plurality of delay elements (16). (Fig.1, 10, 16, 50, Col.2, lines 28-37)

Regarding claim 20, Liu teaches a plurality of transmitting beamformers (402) configured to generate pulse signals. (Col.6, lines 13- 14, Fig.4, 402, 408)

Further Regarding claim 20, Liu teaches a plurality of delay elements enabling communication between the driving circuit and the transducer array, each of the plurality of delay elements configured to linearly delay the pulse signal to a corresponding transducer element of the transducer array based on a period. (Fig.1, 10, 16, 18, Col.4, lines 10-29)
Further regarding claim 20, Liu teaches wherein the number of periods applied to each respective delay element of the plurality of delay elements is configured to control a steering angle of a waveform transmitted by each transducer element of the transducer 

Further regarding claim 20, Liu teaches the invention as claimed but does not explicitly teach a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit.
Deitrich, in the same field of endeavor teaches a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit. (Fig.3, Col.3, lines 60-61) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu to incorporate a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit as taught by Deitrich in order to prevent multiple elements from connecting to the same system channel.

Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Deitrich and Thiele (US Patent No.: 6508764 B1)

Regarding claim 4, Liu teaches wherein the driving circuit includes transmitting beamformers (50) and a plurality of delay elements (16).
But does not teach
a number of the plurality of delay elements  is equal to a number of the plurality of transmitting beamformers 
Thiele, in the same field of endeavor teaches a number of the plurality of beamformers (214) corresponding to the subgroups (212).
Although neither Thiele or Liu in view of Deitrich explicitly teach “a number of the plurality of delay elements is equal to a number of the plurality of transmitting beamformers” It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a number of the plurality of delay elements that is equal to a number of the plurality of transmitting beamformers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate a number of the plurality of beamformers corresponding to the subgroups as taught by Thiele and to have a number of the plurality of delay elements that is equal to a number of the plurality of transmitting beamformers in order to prepare system for desired number of channels and for subgroups to effectively decrease wiring making the system more efficient. 

Regarding claim 5, Liu teaches wherein the driving circuit includes transmitting beamformers (50) and a plurality of delay elements (16).
But does not teach
a number of the plurality of delay elements is a multiple to a number of the plurality of transmitting beamformers 
Thiele, in the same field of endeavor teaches a number of the plurality of beamformers (214) corresponding to the subgroups (212).
Although neither Thiele or Liu in view of Deitrich explicitly teach “a number of the plurality of delay elements is a multiple to a number of the plurality of transmitting beamformers” It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a number of the plurality of delay elements that is a multiple to a number of the plurality of transmitting beamformers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate a number of the plurality of beamformers corresponding to the subgroups as taught by Thiele and to have a number of the plurality of delay elements that is a multiple to a number of the plurality of transmitting beamformers in order to prepare system for desired number of channels and for subgroups to effectively decrease wiring making the system more efficient. 

Regarding claim 6, Liu teaches wherein the driving circuit includes transmitting beamformers (50) and a plurality of delay elements (16) and a number of the plurality of transducer elements (10) 
But does not teach
a number of the plurality of the transducer elements is a multiple to a number of the plurality of transmitting beamformers 
Thiele, in the same field of endeavor teaches a number of the plurality of beamformers (214) corresponding to the subgroups (212).
Although neither Thiele or Liu in view of Deitrich explicitly teach “a number of the plurality of the transducer elements is a multiple to a number of the plurality of 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate a number of the plurality of beamformers corresponding to the subgroups as taught by Thiele and to have a number of the plurality of the transducer elements that is a multiple to a number of the plurality of transmitting beamformers in order to prepare system for desired number of channels and for subgroups to effectively decrease wiring making the system more efficient. 

Regarding claim 18, Liu teaches a number of the plurality of transducer elements (10) of the transducer array.
But does not teach
wherein a number of the plurality of transducer elements of the transducer array is a multiple of a number of the plurality of transmitting beamformers
Thiele, in the same field of endeavor teaches a number of the plurality of beamformers (214) corresponding to the subgroups (212).
Although neither Thiele or Liu in view of Deitrich explicitly teach “a number of the plurality of transducer elements of the transducer array is a multiple of a number of the plurality of transmitting beamformers” It would have been obvious to one having ordinary skill in the art at the time the invention was filled to a number of the plurality of 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate a number of the plurality of beamformers corresponding to the subgroups as taught by Thiele and to have a number of the plurality of transducer elements of the transducer array is a multiple of a number of the plurality of transmitting beamformers in order to prepare system for desired number of channels and for subgroups to effectively decrease wiring making the system more efficient.

Claims 2, 7, 9-10, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Deitrich and Cogan (Document Id: US 20140243676 A1).

Regarding claim 2, Liu in view of Deitrich teaches the invention as claim but do not explicitly teach wherein the driving circuit is implemented with a complex programmable logic device.
Cogan, in the same field of endeavor teaches wherein the driving circuit is implemented with a complex programmable logic device (Claim 1, Paragraph 20, lines 9-11) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified have Liu in view of Deitrich to incorporate wherein the driving circuit is implemented with an application specific integrated circuit as taught by Cogan in order to have the effect of reducing the size, complexity, and power consumption. 
The combination of Liu in view of Deitrich and Cogan discloses the claimed invention In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 7, Liu in view of Deitrich teaches the invention as claim but do not explicitly teach wherein the period represents a single clock period.
Cogan, in the same field of endeavor teaches wherein the period represents a single clock period. (Paragraph 47, lines 8-12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate wherein the period represents a single clock period as taught by Cogan in order to have a parameter of time in place that is desired.

Regarding claim 9, Liu in view of Deitrich teaches the invention as claim but do not explicitly teach wherein each of the plurality of delay elements includes at least one flip-flop.
Cogan, in the same field of endeavor teaches wherein each of the plurality of delay elements includes at least one flip-flop. (74, Paragraph 42, lines 7-13) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate wherein each of the plurality of delay elements includes at least one flip-flop as taught by Cogan in order to latch a value 

Regarding claim 10, Liu in view of Deitrich teaches the invention as claim but do not explicitly teach wherein the at least one flip-flop of each of the plurality of delay elements is cascaded.
Cogan, in the same field of endeavor teaches wherein the at least one flip-flop of each of the plurality of delay elements is positioned. (74, Paragraph 42, lines 7-13) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate wherein the at least one flip-flop of each of the plurality of delay elements is positioned as taught by Cogan in order to latch a value present on the input to the output based on the rising edge or falling edge of a clock signal.
Cogan discloses the claimed invention except for the plurality of delay elements is cascaded. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arranging the plurality of delay elements in a cascading fashion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 14, Liu in view of Deitrich teaches the invention as claim but do not explicitly teach wherein the period is a single clock period.
Cogan, in the same field of endeavor teaches wherein the period is a single clock period. (Paragraph 47, lines 8-12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate 

Regarding claim 16, Liu teaches a plurality of delay elements (16). (Fig.1, 16, Col.4, lines 10-29)
Liu teaches the claimed invention but does not explicitly teach for the plurality of delay elements is cascaded. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arranging the plurality of delay elements in a cascading fashion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 19, Liu in view of Deitrich teaches the claimed invention but does not explicitly teach driving a subset of the plurality of transducer elements of the transducer array via one driving circuit of the plurality of driving circuits.
Cogan, in the same field of endeavor teaches driving a subset of the plurality of transducer elements (18) of the transducer array (16) via one driving circuit (50) of the plurality of driving circuits. (Fig.1, Fig.2, Paragraph 35) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate driving a subset of the plurality of transducer elements of the transducer array via one driving circuit of the plurality of driving circuits as taught by Cogan in order to receive control signals at a low voltage and produce high voltage signals that drive the transducer.



Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Deitrich and Ronald (“Electronic Scanner for a Phased-Array Ultrasound Transducer”, all citations are provided from attached document) 

Regarding claim 8, Liu in view of Deitrich teaches the claimed invention but doesn’t explicitly teach teaches wherein the period represents multiple clock periods.
Ronald, in the same field of endeavor teaches wherein the period represents multiple clock periods. (Page 14, fig.2a, Page 17, left hand column, lines 4-24) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Liu in view of Deitrich to incorporate wherein the period represents multiple clock periods as taught by Ronald in order to achieve the required delay between channels.
Regarding claim 15, claim 15 is rejected under the same reasons as claim 8. 

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Regarding applicants arguments to newly amended claim 1, examiner acknowledges the amendment of claim 1 and incorporation of claim 3 which has now been cancelled. Applicant argues that impermissible hindsight was relied upon for the rejection of claim 3 (which is now cancelled and incorporated into claim 1), examiner respectfully disagrees. Regarding newly amended claim 1, Liu teaches the invention as claimed but does not explicitly teach a plurality of high voltage multiplexers to multiplex outputs of the driving circuit to a transducer aperture with a number of transducers more than a number of channels in the driving circuit. Thus Deitrich, in the same field of endeavor is used to in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645